Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 29th
day of December, 2015, by and among Lilis Energy, Inc., a Nevada corporation
(“Lilis”), Lilis Merger Sub, Inc., a Delaware corporation and a wholly-owned
subsidiary of Lilis (“Merger Sub”), Brushy Resources, Inc., a Delaware
corporation (“Brushy”), and Longview Marquis Fund, L.P., a Delaware limited
partnership, LMIF Investments, LLC, a Delaware limited liability company, and
SMF Investments LLC, a Delaware limited liability company (the “Stockholders”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Agreement, Brushy, Lilis, and
Merger Sub, have entered into an Agreement and Plan of Merger (as the same may
be amended from time to time, the “Merger Agreement”), which provides, among
other things, that Merger Sub will be merged with and into Brushy (the
“Merger”), with Brushy surviving the Merger as a wholly owned direct subsidiary
of Lilis;

 

WHEREAS, as of the date hereof, the Stockholders are the Beneficial Owner or
record owner of the number Shares (as defined below) as set forth on the
signature page hereto;

 

WHEREAS, it is a condition to the consummation of the Merger that Brushy obtain
the affirmative vote of the holders of a majority of the outstanding Shares for
(i) the adoption of the Merger Agreement and (ii) the approval of the Merger and
the other transactions contemplated by the Merger Agreement; and

 

WHEREAS, as a condition to the willingness of Brushy, Lilis and Merger Sub to
enter into the Merger Agreement, and in order to induce Brushy, Lilis and Merger
Sub to enter into the Merger Agreement, the Stockholders have agreed to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Capitalized Terms. Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to them in the Merger Agreement.

 

1.2          Other Definitions. For purposes of this Agreement:

 

(a)                “Beneficially Own”, “Beneficial Ownership” or “beneficial
owner” with respect to any Shares means having “beneficial ownership” of such
securities (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. Without
duplicative counting of the same securities by the same holder, securities
Beneficially Owned by a Person shall include securities Beneficially Owned by
all other Persons who are affiliates of such Person and who together with such
Person would constitute a “group” within the meaning of Section 13(d)(3) of the
Exchange Act, but excluding any Owned Shares that may be owned by employees of
Stockholders or their affiliates in their capacity as directors of Brushy.

 



 

 

 

(b)               “Shares” means shares of Brushy Common Stock.

 

(c)               “Owned Shares” means, collectively, all (i) Shares and other
voting securities of Brushy held of record or Beneficially Owned by the
Stockholder as of the date hereof, (ii) Shares that become owned (whether
Beneficially Owned or of record) by the Stockholders, whether upon the exercise
of Brushy Options or Brushy Warrants, conversion of convertible securities or
otherwise, after the execution of this Agreement, and (iii) other voting
securities of Brushy (whether acquired heretofore or hereafter).

 

ARTICLE II

TRANSFER AND VOTING OF SHARES

 

2.1          No Transfer of Shares. The Stockholders shall not, directly or
indirectly, (a) sell, pledge, encumber, assign, transfer or otherwise dispose of
any or all of the Owned Shares or any interest in the Owned Shares, (b) deposit
the Owned Shares or any interest in the Owned Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any of his, her or
its Shares or grant any proxy or power of attorney with respect thereto or (c)
enter into any contract, commitment, option or other arrangement or undertaking
with respect to the direct or indirect acquisition or sale, assignment, pledge,
encumbrance, transfer or other disposition (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of
any of the Owned Shares (any such action in clause (a), (b) or (c) above, a
“transfer”). Notwithstanding anything to the contrary in the foregoing sentence,
this Section 2.1 shall not prohibit a transfer of Owned Shares by the
Stockholders if (a) any Stockholder is an individual, (i) to any member of such
Stockholder’s immediate family or to a trust for the benefit of such Stockholder
or any member of such Stockholder’s immediate family, or (ii) upon the death of
the Stockholder to such Stockholder’s heirs, or (b) any Stockholder is a
partnership or limited liability company, to one or more partners or members of
such Stockholder or to an affiliate under common control with such Stockholder,
as applicable; provided, however, that in each case a transfer shall be
permitted only if as a condition precedent to the effectiveness of such
transfer, the transferee agrees in a writing, satisfactory in form and substance
to Brushy and Lilis, to be bound by all of the terms of this Agreement.

 

2.2          Vote in Favor of the Merger and Related Matters. The Stockholders,
solely in the Stockholders’ capacities as stockholders of Brushy (and not, if
applicable, in the Stockholders’ capacities as officers or directors of Brushy),
irrevocably and unconditionally agree that, from and after the date hereof until
the Expiration Date (as defined below), at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the
stockholders of Brushy (a “Stockholder Meeting”), or in connection with any
action by written consent of the stockholders of Brushy, the Stockholders shall:

 

(a)                appear at each such meeting or otherwise cause all of the
Owned Shares to be counted as present thereat for purposes of calculating a
quorum;

 



 2 

 

 

(b)               vote (or cause to be voted), in person or by proxy, or deliver
a written consent (or cause a consent to be delivered) covering, all of the
Owned Shares: (i) in favor of, and will otherwise support, the adoption of the
Merger Agreement and approval of the Merger and the other transactions
contemplated by the Merger Agreement, including, but not limited to, any
stockholder vote required by Brushy Organizational Documents, applicable
exchange rules, or the applicable laws of any state, (ii) in favor of any other
matter reasonably relating to the consummation or facilitation of, or otherwise
in furtherance of, the transactions contemplated by the Merger Agreement and
(iii) except for the Merger and the Merger Agreement, against, and not otherwise
support, any competing transaction or any other action, agreement or transaction
submitted for approval of Brushy stockholders that is intended, or would
reasonably be expected, to materially impede, interfere or be inconsistent with,
delay, postpone, discourage or materially and adversely affect consummation of
the Merger or any of the transactions contemplated by the Merger Agreement or
this Agreement, including any extraordinary transaction, including any merger,
consolidation, sale of assets, recapitalization or other business combination
involving Brushy or any of its Subsidiaries or any other action or agreement
that would reasonably be expected to result in a material breach of any
covenant, representation or warranty or any other obligation or agreement of
Brushy under the Merger Agreement or that would reasonably be expected to result
in any of the conditions to Brushy’s obligations under the Merger Agreement not
being fulfilled or satisfied.

 

The Stockholders shall retain, at all times, the right to vote their Owned
Shares in their sole discretion and without any other limitation on those
matters other than those set forth in this Section 2.2 that are at any time or
from time to time presented for consideration to Brushy’s stockholders,
generally.

 

2.3          Irrevocable Proxy.

 

(a)                The Stockholders hereby revoke (or agree to cause to be
revoked) any and all proxies that it has heretofore granted with respect to the
Owned Shares that conflict with this Agreement. The Stockholders hereby
irrevocably appoint each of Brushy and Lilis as attorney-in-fact and proxy, with
full power of substitution, for and on behalf of the Stockholders, for and in
the name, place and stead of the Stockholders, to (i) vote, express consent or
dissent or issue instructions to the record holder of the Owned Shares to vote
such Owned Shares in accordance with the provisions of Section 2.2 at any
Stockholder Meeting, and (ii) grant or withhold, or issue instructions to the
record holder of the Owned Shares to grant or withhold, in accordance with the
provisions of Section 2.2, all written consents with respect to the Owned
Shares.

 

(b)               The foregoing proxy shall be deemed to be a proxy coupled with
an interest, is irrevocable (and as such shall survive and not be affected by
the death, incapacity, mental illness or insanity of any of the Stockholder)
until the Expiration Date and shall not be terminated by operation of any Law or
upon the occurrence of any other event other than the termination of this
Agreement pursuant to Section 2.4. The Stockholders hereby affirm that the
irrevocable proxy set forth in this Section 2.3 is given in connection with, and
granted in consideration of and as an inducement to Brushy, Lilis and Merger Sub
entering into the Merger Agreement and that such irrevocable proxy is given to
secure the obligations of the Stockholders under Section 2.2. Each of Brushy and
Lilis covenants and agrees with the Stockholders that such party will exercise
the foregoing proxy consistent with the provisions of Section 2.2.

 



 3 

 

 

2.4          Termination. This Agreement and the obligations of the Stockholders
pursuant to this Agreement shall terminate upon the earlier to occur of (a) the
date the Merger Agreement shall have been validly terminated pursuant to its
terms, (b) the date of any amendment, modification, change or waiver to any
provision of the Merger Agreement that reduces the amount or changes the form of
the Merger Consideration (subject to adjustment in accordance with the terms of
the Merger Agreement), (c) the Effective Time, and (d) the date on which the
Brushy Board, pursuant to Section 5.3(c) of the Merger Agreement, effects a
Brushy Adverse Recommendation Change (such earlier date, the “Expiration Date”).

 

2.5          Stockholders Capacity. The parties acknowledge that this Agreement
is entered into by the Stockholders in their capacity as owner of the Owned
Shares and that nothing in this Agreement shall in any way restrict, limit or
prohibit any affiliate or representative of the Stockholders from exercising
their fiduciary duties in the capacity as a director of Brushy, if applicable.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF THE STOCKHOLDER

 

The Stockholders represents and warrant to Lilis, Merger Sub and Brushy as
follows (it being understood that, except where expressly stated to be given or
made as of the date hereof only, the representations and warranties contained in
this Article III shall be made as of the date hereof, as of the Effective Time
and as of the date of each Meeting):

 

3.1          Organization. If the Stockholders are not individuals, they are
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.

 

3.2          Authorization; Binding Agreement. If the Stockholders are not
individuals, they have the requisite corporate, limited liability company,
partnership or trust power and authority, and has taken all action necessary, to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. If the Stockholders are
individuals, the Stockholders have full legal capacity, right and authority to
execute and deliver this Agreement and to perform the Stockholders’ obligations
hereunder. This Agreement has been duly executed and delivered by the
Stockholders and constitutes a valid and binding obligation of the Stockholders
and, assuming the due authorization, execution and delivery hereof by Lilis,
Merger Sub and Brushy, is enforceable against the Stockholders in accordance
with its terms. If the Stockholders are married, and any of the Owned Shares
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding, this Agreement has been duly
executed and delivered by the Stockholders’ spouses solely with respect to such
Owned Shares and, assuming the due authorization, execution and delivery hereof
by Lilis, Merger Sub and Brushy, is enforceable against the Stockholders’
spouses in accordance with its terms. If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into and perform this Agreement.

 



 4 

 

 

3.3          No Conflict; Required Filings and Consents.

 

(a)                The execution and delivery of this Agreement to Lilis, Merger
Sub and Brushy by the Stockholders does not, and the performance of this
Agreement will not, (i) conflict with or violate any Law applicable to the
Stockholders or by which the Stockholders are bound or affected, (ii) violate or
conflict with the organizational documents of the Stockholders, if applicable,
or (iii) except where it would not interfere with the Stockholders’ ability to
perform his, her or its obligations hereunder, result in or constitute (with or
without notice or lapse of time or both) any breach of or default under, or give
to another party any right of termination, material amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance or
restriction on any of the property or assets of the Stockholders pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Stockholders
are a party or by which the Stockholdesr or any of the Stockholders’ properties
or assets is bound or affected. There is no beneficiary or holder of a voting
trust certificate or other interest of any trust of which the Stockholders are a
trustee whose consent is required for the execution and delivery of this
Agreement or the consummation by the Stockholder of the transactions
contemplated by this Agreement.

 

(b)               The execution and delivery of this Agreement by the
Stockholders does not, and the performance of this Agreement will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any third party or any governmental or regulatory authority,
domestic or foreign, except where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not interfere with the Stockholders’ ability to perform their obligations
hereunder.

 

3.4          Litigation. To the knowledge of the Stockholders or any of their
affiliates, as of the date of this Agreement, there is no there is no action,
suit, proceeding, investigation, audit or claim underway, pending or threatened
before any Governmental Entities against the Stockholders or any of their
affiliates or any of their respective properties or assets or any of their
respective officers or directors, in the case of a corporate entity (in their
capacities as such), or any of their respective partners (in the case of a
partnership), or any of their respective members (in the case of a limited
liability company), that would materially interfere with the Stockholders’
ability to perform its obligations hereunder. To the knowledge of the
Stockholders or any of their affiliates, as of the date of this Agreement, there
is no judgment, decree or order against the Stockholders or any of their
affiliates, or any of their respective directors or officers (in their
capacities as such), in the case of a corporate entity, or any of their
respective partners (in the case of a partnership), or any of their respective
members (in the case of a limited liability company), that would prevent,
enjoin, materially alter or materially delay any of the transactions
contemplated by this Agreement, or that would otherwise materially interfere
with the Stockholders’ ability to perform its obligations hereunder.

 



 5 

 

 

3.5          Title to Shares. As of the date hereof, the Stockholders (together
with the Stockholders’ spouse if the Stockholders are married and the Owned
Shares constitute community property under applicable Law) is, and at all times
prior to the Expiration Date will be, the record and beneficial owners of the
Owned Shares free and clear of any Liens and with no restrictions on the
Stockholders’ rights of voting or disposition pertaining thereto, except for any
applicable restrictions on transfer under the Securities Act. Except to the
extent of any Owned Shares acquired after the date hereof (which shall become
Owned Shares upon that acquisition), the Owned Shares set forth on opposite the
name of the Stockholders on the signature page hereto are the only Shares
beneficially owned by the Stockholders on the date hereof. Other than as set
forth on the signature page hereto, as of the date hereof, the Stockholders do
not beneficially own any (i) shares of capital stock or other voting securities
of or ownership interests in Brushy, (ii) securities of Brushy convertible into
or exchangeable for shares of capital stock or other voting securities of or
ownership interests in Brushy, or (iii) warrants, calls, options or other rights
to acquire from Brushy any capital stock or other voting securities or ownership
interests in or any securities convertible into or exchangeable or exercisable
for capital stock or other voting securities or ownership interests in Brushy.

 

3.6          Proxy. Except for this Agreement, none of the Owned Shares are
subject to any voting agreement, voting trust or other agreement or arrangement,
including any proxy, consent or power of attorney, with respect to the voting of
the Owned Shares on the date hereof. The Stockholders further represent that any
proxies heretofore given in respect of the Owned Shares, if any, are revocable.

 

3.7          Reliance. The Stockholders understand and acknowledge that Lilis,
Merger Sub and Brushy are entering into the Merger Agreement in reliance upon
the Stockholder’s execution, delivery and performance of this Agreement.

 

3.8          Finder’s Fees. No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of
expenses from Lilis, Merger Sub or Brushy or any of their respective affiliates
in respect of this Agreement based upon any arrangement or agreement made by or
on behalf of the Stockholders.

 

3.9          Acknowledgement of the Merger Agreement. Each of the Stockholders
hereby acknowledges and agrees that the Stockholders have received a copy of the
Merger Agreement presented to such Stockholder in substantially final form and
has reviewed and understood the terms thereof.

 

ARTICLE IV

 

COVENANTS OF THE STOCKHOLDER

 

4.1          Further Assurances. From time to time, at the request of either of
Brushy or Lilis and without additional consideration, the Stockholders shall
execute and deliver, or cause to be executed and delivered, such additional
transfers, assignments, endorsements, proxies, consents and other instruments,
and shall take such further actions, as any of Brushy or Lilis may reasonably
request for the purpose of carrying out and furthering the intent of this
Agreement.

 



 6 

 

 

4.2          Public Announcements. The Stockholders shall not issue any press
release or otherwise make any public statement with respect to the Merger
Agreement, this Agreement, the Merger or any other transactions contemplated by
the Merger Agreement without the prior written consent of each of Brushy and
Lilis, except as may be required by applicable Law or to the Stockholders’
partners, members, investors or prospective investors who are bound by a
customary confidentiality agreement.

 

4.3          No Solicitation of Acquisition Proposals. Subject to Section 2.2,
neither the Stockholders nor any of their officers, directors, managers, members
or partners shall, and the Stockholders shall direct and cause their employees,
agents, consultants and representatives not to, directly or indirectly, (a)
solicit, initiate or knowingly encourage, knowingly cooperate with any person
regarding, or knowingly facilitate (including by way of furnishing material,
non-public information) any Acquisition Proposal, or (b) participate in any
discussions or negotiations regarding any Acquisition Proposal (but the
foregoing will not prohibit the Stockholders or their Representatives from
making a person aware or otherwise informing such person of the provisions of
this Section 4.3).

 

4.4          Additional Purchases. The Stockholders agree that any voluntary
acquisition of the right to vote or share in the voting of any Shares, Brushy
Options or Brushy Warrants other than the Owned Shares shall be subject to the
terms of this Agreement to the same extent as if such Shares, Brushy Options or
Brushy Warrants constituted the Owned Shares.

 

4.5          Certain Adjustments. In the event of a stock split, stock dividend
or distribution, or any change in the shares of Shares by reason of a stock
split, reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the term “Owned Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged.

 

4.6          Waiver of Appraisal Rights and Actions. The Stockholders hereby (a)
irrevocably waive and agree not to exercise any and all rights the Stockholders
may have as to appraisal, dissent or any similar or related matter with respect
to any of the Owned Shares that may arise with respect to the Merger or any of
the other transactions contemplated thereby and (b) agrees (i) not to commence
or participate in, and (ii) to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Lilis, Merger Sub, Brushy or any of their respective affiliates relating
to the negotiation, execution or delivery of this Agreement or the Merger
Agreement or the consummation of the Merger, including any such claim (A)
challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement, or (B) alleging a breach of any fiduciary duty of
Brushy Board in connection with the Merger Agreement or the other transactions
contemplated thereby.

 



 7 

 

 

ARTICLE V

 

GENERAL PROVISIONS

 

5.1          Entire Agreement; Amendments. This Agreement, the Merger Agreement
and the other agreements referred to therein constitute the entire agreement of
the parties hereto and supersede all prior agreements and undertakings, both
written and oral, between the parties hereto with respect to the subject matter
hereof. This Agreement may not be amended or modified except in an instrument in
writing signed by, or on behalf of, the parties hereto.

 

5.2          No Survival of Representations and Warranties. The representations
and warranties made by the Stockholders in this Agreement shall not survive any
termination of the Merger Agreement or this Agreement.

 

5.3          Assignment. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned by any party to this
Agreement (by operation of Law or otherwise) without the prior written consent
of the other parties to this Agreement.

 

5.4          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by applicable Law in an acceptable manner.

 

5.5          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement is
not performed in accordance with its specific terms or is otherwise breached.
The Stockholders agree that, in the event of any breach or threatened breach by
any Stockholder of any covenant or obligation contained in this Agreement,
either of Brushy or Lilis shall be entitled to seek and obtain (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation and (b) an injunction restraining such breach or
threatened breach. The Stockholders further agree that none of Lilis, Merger Sub
and Brushy or any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 5.5, and the Stockholders irrevocably waive
any right he, she or it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument.

 

5.6          Governing Law. This Agreement, and all claims or causes of action
(whether at Law, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 



 8 

 

 

5.7          No Waiver. No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. None of
the parties hereto shall be deemed to have waived any claim available to such
party arising out of this Agreement, or any right, power or privilege hereunder,
unless the waiver is expressly set forth in writing duly executed and delivered
on behalf of such waiving party. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by Law.

 

5.8          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) the transmitter’s confirmation of a
receipt of a facsimile or e-mail transmission, (b) confirmed delivery by a
standard overnight carrier or when delivered by hand, (c) the expiration of five
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, return receipt requested or (d) delivery in
Person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):

 

if to Brushy, to:

 

Brushy Resources, Inc.
300 E. Sonterra Blvd., Suite 1220

San Antonio, Texas 78258
Telephone: (210) 999-5400
Attention: Ed Shaw
E-mail: eds@starboardresources.com

 

with a copy to (which copy shall not constitute notice):

 

Whitaker Chalk Swindle & Schwartz PLLC
301 Commerce Street, Suite 3500

Fort Worth, Texas 76102
Telephone: (817) 878-0547
Attention: John R. Fahy
E-mail: jfahy@whitakerchalk.com

 

if to Lilis or Merger Sub, to:

 

Lilis Energy, Inc.
216 16th Street, Suite 1350

Denver, Colorado 80202
Telephone: (303) 893-9000
Attention: Ariella Fuchs
E-mail: AFuchs@lilisenergy.com

 



 9 

 

 

with a copy to (which copy shall not constitute notice):

 

K&L Gates LLP
1 Park Plaza, Twelfth Floor
Irvine, California 92616
Telephone: (949) 623-3519
Attention: Michael A. Hedge
E-mail: michael.hedge@klgates.com

 

If to the Stockholders, to the address set forth on the signature page hereto.

 

Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this Section 5.8; provided,
however, that such notification shall only be effective on the date specified in
such notice or five Business Days after the notice is given, whichever is later.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

5.9          Headings. The heading references herein are for convenience of
reference only and do not form part of this Agreement, and no construction or
reference shall be derived therefrom.

 

5.10        Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

5.11        Amendment. This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by each of the parties
hereto.

 

[Remainder of page left intentionally blank]

 

 10 

 

 

IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and each Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.

 

  LILIS ENERGY, INC.         By: /s/ Abraham Mirman     Name: Abraham Mirman    
Title:   Chief Executive Officer         LILIS MERGER SUB, INC.       By: /s/
Ariella Fuchs     Name: Ariella Fuchs     Title:   President         BRUSHY
RESOURCES, INC.       By: /s/ Michael J. Pawelek     Name: Michael J. Pawelek  
  Title:   Chief Executive Officer

 

Signature Page to Voting Agreement

 



 

 

 

IN WITNESS WHEREOF, each of Lilis, Merger Sub, Brushy and each Stockholder has
executed or has caused this Agreement to be executed by their respective duly
authorized officers, him or her, as applicable, as of the date first written
above.

 

STOCKHOLDERS

 

Number of Shares: 750,514 LMIF INVESTMENTS LLC       By: LONGVIEW MARQUIS
INTERNATIONAL FUND, LTD., its sole member         By: VIKING ASSET MANAGEMENT
LLC, its General Partner         By: /s/ Peter Benz     Peter Benz     Managing
Member

 

  Address:  66 Bovet Road, Suite 320     San Mateo CA  94402

 

Number of Shares: 876,957 LONGVIEW MARQUIS FUND LP       By: VIKING ASSET
MANAGEMENT LLC, its General Partner         By: /s/ Peter Benz     Peter Benz  
  Managing Member

 



  Address:  66 Bovet Road, Suite 320     San Mateo CA  94402

 

Number of Shares: 547,307 SMF INVESTMENTS, LLC       By: SUMMERVIEW MARQUIS
FUND, L.P., its Sole Member         By: VIKING ASSET MANAGEMENT LLC, its General
Partner         By: /s/ Peter Benz     Peter Benz     Managing Member

 



  Address:  66 Bovet Road, Suite 320     San Mateo CA  94402

 



 



Signature Page to Voting Agreement

 

 